DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that increasing or decreasing the size of the burner plate to meet the limitations of claim 4 would preclude the goal of achieving low NOx emissions, the examiner disagrees. The applicant states that Vansteenkiste discloses a specific distance between primary and secondary ports, however the examiner has not found this to be the case. Vansteenkiste discloses a total porosity of the plate, but does not appear to mention a specific distance between the primary and secondary ports as seen in figure 7.

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 10/13/2020 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13, 15-17, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Vansteenkiste (WO 9318342 A1), hereinafter Vansteenkiste, in view of Greaves (GB 1162496 A), hereinafter Greaves.

Regarding claims 1 and 23, Vansteenkiste discloses an apparatus comprising: 
a burner body (“housing 3” page 6, line 6); 
an inlet to the burner body, the inlet operable for delivery of a fuel/air mixture to the burner body (“supply means 4 for the gas. When this device is intended to function as a gas burner, a flammable gas mixture (e.g. natural gas/air) can be supplied” page 6, line 7); 
a divider disposed in the burner body, the divider forming a first section and a second section in the burner body, the divider defining a plurality of interior ports between the first section and the second section (“a distribution element 5 for the incoming gas flow. Normally speaking, this will be a plate with suitable holes or passages arranged in it such that a uniform flow of gas with a suitable pressure reaches the inlet side of the porous plate 1” page 6, line 10), a size of each interior port of the plurality of interior ports increasing with increasing distance from the inlet, the inlet operable for the delivery of the fuel air mixture to the first section of the burner body (Figure 2); and 
a burner plate, the burner plate defining a combustion surface for the fuel/air mixture, the burner plate forming a surface of the burner body and in part defining the second section (“porous plate 1” page 6, line 5), the burner plate defining a plurality of primary ports (Figure 7, elements 2 or alternatively elements 11), the burner plate further defining a plurality of secondary ports surrounding each primary port of the plurality of primary ports (Figure 7, elements 11 or alternatively elements 2), and the burner plate being substantially parallel to the divider (Figure 2).

    PNG
    media_image1.png
    368
    711
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    264
    735
    media_image2.png
    Greyscale

Vansteenkiste does not disclose each interior port of the plurality of interior ports being directly underneath a corresponding one of the plurality of primary ports, and for each interior port of the plurality of interior ports there is a corresponding primary port of the plurality of primary ports, wherein for each and every interior port of the plurality of interior ports there is a single corresponding primary port of the plurality of primary ports.

However, Greaves teaches each interior port of the plurality of interior ports being directly underneath a corresponding one of the plurality of primary ports, and for each interior port of the plurality of interior ports there is a corresponding primary port of the plurality of primary ports, wherein for each and every interior port of the plurality of interior ports there is a single corresponding primary port of the plurality of primary ports (“the combustible air-gas mixture inside body 1 can only reach ports 8 by flowing among the wires of gauze 7 between solid parts of wall 5 and plate 10, whereas the mixture can reach ports 6 substantially directly from ports 11. Consequently the velocity and pressure of the mixture at ports 8 is less than that at ports 6; the flames at ports 8 are therefore more stable than those at ports 6 and stabilize the latter” page 2, line 79).

    PNG
    media_image3.png
    199
    412
    media_image3.png
    Greyscale

In view of the teachings of Greaves, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include each interior port of the plurality of interior ports being directly underneath a corresponding one of the plurality of primary ports, and for each interior port of the plurality of interior ports there is a corresponding primary port of the plurality of primary ports, wherein for each and every interior port of the plurality of interior ports there is a single corresponding primary port of the plurality of primary ports as is taught in Greaves, in the apparatus disclosed by Vansteenkiste.
One would have been motivated to include each interior port of the plurality of interior ports being directly underneath a corresponding one of the plurality of primary ports, and for each interior port of the plurality of interior ports there is a corresponding primary port of the plurality of primary ports, wherein for each and every interior port of the plurality of interior ports there is a single corresponding primary port of the plurality of primary ports because Greaves points out that this configuration stabilizes the flames.

Regarding claim 2, Vansteenkiste, as modified by Greaves, discloses the apparatus of claim 1, wherein each primary port of the plurality of primary ports defined in the burner plate is circular (In the instance that elements 12 are considered the primary ports). 

Vansteenkiste, as modified by Greaves, does not disclose wherein each of the primary ports has a diameter of about 0.2 inches to 0.325 inches. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, Vansteenkiste discloses primary ports having a diameter, but does not specifically recite about 0.2 inches to 0.325 inches. Achieving about 0.2 inches to 0.325 inches is a results-effective variable because burner port diameter is in part responsible for flame size and therefore burner output. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the diameter of the primary burner ports, because the selection of port size to achieve desirable burner output constitutes the optimization of design parameters, which fails to distinguish the claim.

Regarding claim 3, Vansteenkiste, as modified by Greaves, discloses the apparatus of claim 1, wherein each secondary port of the plurality of secondary ports defined in the burner plate is circular (In the instance that elements 12 are considered the secondary ports).  

Vansteenkiste, as modified by Greaves, does not disclose wherein each of the secondary ports has a diameter of about 0.045 inches to 0.075 inches. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, Vansteenkiste discloses secondary ports having a diameter, but does not specifically recite about 0.045 inches to 0.075 inches. Achieving about 0.045 inches to 0.075 inches is a results-effective variable because burner port diameter is in part responsible for flame size and therefore burner output. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the diameter of the secondary burner ports, because the selection of port size to achieve desirable burner output constitutes the optimization of design parameters, which fails to distinguish the claim.

Regarding claim 4, Vansteenkiste, as modified by Greaves, discloses the apparatus of claim 1. 

Vansteenkiste, as modified by Greaves, does not explicitly disclose wherein a distance between an edge of a primary port and an edge of a secondary port of the plurality of secondary ports surrounding the primary port is about 0.2625 inches to 0.4375 inches. However, if the burner were to be scaled up or down in size and within reason, these limitations would be met. Therefore, since scaling the size of a device has been found to be within the skills of one with an ordinary skill of the art (MPEP 2144.04 IV A) these limitations are obvious in view of Vansteenkiste.

Regarding claim 5, Vansteenkiste, as modified by Greaves, discloses the apparatus of claim 1. 

Vansteenkiste, as modified by Greaves, does not explicitly disclose wherein a distance between an edge of a first secondary port and an edge of a second secondary port of the plurality of secondary ports surrounding a primary port of the plurality of primary ports is at least about 0.057 inches. However, if the burner were to be scaled up or down in size and within reason, these limitations would be met. Therefore, since scaling the size of a device has been found to be within the skills of one with an ordinary skill of the art (MPEP 2144.04 IV A) these limitations are obvious in view of Vansteenkiste.

Regarding claim 6, Vansteenkiste, as modified by Greaves, discloses the apparatus of claim 1. 

Vansteenkiste, as modified by Greaves, does not explicitly disclose wherein a distance between an edge of a first primary port and an edge of a second primary port of the plurality of primary ports is about 0.125 inches or less. However, if the burner were to be scaled up or down in size and within reason, these limitations would be met. Therefore, since scaling the size of a device has been found to be within the skills of one with an ordinary skill of the art (MPEP 2144.04 IV A) these limitations are obvious in view of Vansteenkiste.

Regarding claim 7, Vansteenkiste, as modified by Greaves, discloses the apparatus of claim 1, wherein the plurality of secondary ports surrounding each primary port of the plurality of primary ports comprises about 4 to 14 secondary ports (Figure 7).

Regarding claim 9, Vansteenkiste, as modified by Greaves, discloses the apparatus of claim 1. 

Vansteenkiste, as modified by Greaves, does not disclose wherein each interior port of the plurality of interior ports defined in the divider has a dimension in the divider of about 0.09 inches to 0.125 inches. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, Vansteenkiste discloses interior ports, but does not specifically recite a dimension in the divider of about 0.09 inches to 0.125 inches. Achieving a dimension in the divider of about 0.09 inches to 0.125 inches is a results-effective variable because Vansteenkiste states “a distribution element 5 for the incoming gas flow. Normally speaking, this will be a plate with suitable holes or passages arranged in it such that a uniform flow of gas with a suitable pressure reaches the inlet side of the porous plate 1” (page 6, line 10). Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify a dimension of the interior ports, because the selection of port size to achieve uniform flow and suitable pressure constitutes the optimization of design parameters, which fails to distinguish the claim.

Regarding claim 10, Vansteenkiste, as modified by Greaves, discloses the apparatus of claim 1, wherein secondary ports of the plurality of secondary ports surrounding each primary port of the plurality of primary ports are arranged symmetrically around said primary port (Figure 7).

Regarding claim 11, Vansteenkiste, as modified by Greaves, discloses the apparatus of claim 1, wherein secondary ports of the plurality of secondary ports surrounding each primary port of the plurality of primary ports are equidistant from said primary port (Figure 7).

Regarding claim 12, Vansteenkiste, as modified by Greaves, discloses the apparatus of claim 1. 

Vansteenkiste, as modified by Greaves, does not explicitly disclose wherein each interior port of the plurality of interior ports defined in the divider is circular. However, the court has held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element were significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In this case, the applicant has not provided any significance to the shape of the circular. On the contrary, the applicant states “In some embodiments, each interior port of the plurality of interior ports 2421 defined in the divider 2420 is circular” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the interior ports to be circular.

Regarding claim 13, Vansteenkiste, as modified by Greaves, discloses the apparatus of claim 1, wherein the divider comprises a first planar sheet of material, and wherein the burner plate comprises a second planar sheet of material (Figure 2).

Regarding claim 15, Vansteenkiste, as modified by Greaves, discloses the apparatus of claim 1, wherein the apparatus is operable without a fan or an air blower for the delivery of the fuel/air mixture to the burner body (No fan or air blower is disclosed).

Regarding claim 16, Vansteenkiste, as modified by Greaves, discloses the apparatus of claim 1. 

Vansteenkiste, as modified by Greaves, does not explicitly disclose wherein the plurality of primary ports comprises about 10 to 70 primary ports. However, if the burner were to be scaled up or down in size and within reason, these limitations would be met. Therefore, since scaling the size of a device has been found to be within the skills of one with an ordinary skill of the art (MPEP 2144.04 IV A) these limitations are obvious in view of Vansteenkiste.

Regarding claim 17, Vansteenkiste, as modified by Greaves, discloses the apparatus of claim 1, wherein the plurality of primary ports is defined in the burner plate such that centers of four adjacent primary ports form corners of a square (Figure 7).

Regarding claims 24 and 25, Vansteenkiste discloses the apparatus of claim 19. 

Vansteenkiste does not disclose each interior port of the plurality of interior ports being directly underneath a corresponding one of the plurality of primary ports, and for each interior port of the plurality of interior ports there is a corresponding primary port of the plurality of primary ports, wherein for each and every interior port of the plurality of interior ports there is a single corresponding primary port of the plurality of primary ports.

However, Greaves teaches each interior port of the plurality of interior ports being directly underneath a corresponding one of the plurality of primary ports, and for each interior port of the plurality of interior ports there is a corresponding primary port of the plurality of primary ports, wherein for each and every interior port of the plurality of interior ports there is a single corresponding primary port of the plurality of primary ports (“the combustible air-gas mixture inside body 1 can only reach ports 8 by flowing among the wires of gauze 7 between solid parts of wall 5 and plate 10, whereas the mixture can reach ports 6 substantially directly from ports 11. Consequently the velocity and pressure of the mixture at ports 8 is less than that at ports 6; the flames at ports 8 are therefore more stable than those at ports 6 and stabilize the latter” page 2, line 79).

In view of the teachings of Greaves, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include each interior port of the plurality of interior ports being directly underneath a corresponding one of the plurality of primary ports, and for each interior port of the plurality of interior ports there is a corresponding primary port of the plurality of primary ports, wherein for each and every interior port of the plurality of interior ports there is a single corresponding primary port of the plurality of primary ports as is taught in Greaves, in the apparatus disclosed by Vansteenkiste.
One would have been motivated to include each interior port of the plurality of interior ports being directly underneath a corresponding one of the plurality of primary ports, and for each interior port of the plurality of interior ports there is a corresponding primary port of the plurality of primary ports, wherein for each and every interior port of the plurality of interior ports there is a single corresponding primary port of the plurality of primary ports because Greaves points out that this configuration stabilizes the flames.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vansteenkiste, in view of Greaves, and futher in view of Mentel (US 3084736 A), hereinafter Mentel.

Regarding claim 14, Vansteenkiste, as modified by Greaves, discloses the apparatus of claim 1. 

Vansteenkiste, as modified by Greaves, does not disclose a venturi tube, wherein the venturi tube is positioned such that the fuel/air mixture flows through the venturi tube and then into the burner body.

However, Mentel teaches a venturi tube, wherein the venturi tube is positioned such that the fuel/air mixture flows through the venturi tube and then into the burner body (21).

    PNG
    media_image4.png
    375
    674
    media_image4.png
    Greyscale

In view of Mentel’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a venturi tube, wherein the venturi tube is positioned such that the fuel/air mixture flows through the venturi tube and then into the burner body as is taught in Mentel, in the apparatus disclosed by Vansteenkiste.
One would have been motivated to include a venturi tube, wherein the venturi tube is positioned such that the fuel/air mixture flows through the venturi tube and then into the burner body because Mentel states “Suitable fuel is forced through the orifice spud 27 in a fine stream into the exposed area surrounded by the wire screen 28. This causes clean air to be inspirated with the fuel into the venturi throat in proper ratios to provide a high aeration combustible mixture. The fuel and air then pass into the venturi tube 21 where the gas and air mixture is accomplished” (column 4, line 38). Therefore, including the venturi will provide a proper air ratio and improve mixing.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vansteenkiste (WO 9318342 A1), hereinafter Vansteenkiste.

Regarding claim 19, Vansteenkiste discloses an apparatus comprising: 
a burner body (“housing 3” page 6, line 6); 
an inlet to the burner body, the inlet operable for delivery of a fuel/air mixture to the burner body (“supply means 4 for the gas. When this device is intended to function as a gas burner, a flammable gas mixture (e.g. natural gas/air) can be supplied” page 6, line 7); 
a divider disposed in the burner body, the divider forming a first section and a second section in the burner body, the divider defining a plurality of interior ports between the first section and the second section (“a distribution element 5 for the incoming gas flow. Normally speaking, this will be a plate with suitable holes or passages arranged in it such that a uniform flow of gas with a suitable pressure reaches the inlet side of the porous plate 1” page 6, line 10), the inlet operable for the delivery of the fuel air mixture to the first section of the burner body (Figure 2); and 
a burner plate, the burner plate defining a combustion surface for the fuel/air mixture, the burner plate forming a surface of the burner body and in part defining the second section (“porous plate 1” page 6, line 5), the burner plate defining a plurality of primary ports, (Figure 7, elements 11), the burner plate further defining a plurality of secondary ports surrounding each primary port of the plurality of primary ports, each secondary port of the plurality of secondary ports being circular (Figure 7, elements 2), the burner plate being substantially parallel to the divider (Figure 2).

Vansteenkiste, as modified by Greaves, does not disclose wherein each of the primary ports has a circular diameter of about 0.2 inches to 0.325 inches, or wherein each of the secondary ports has a diameter of about 0.045 inches to 0.075 inches. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, Vansteenkiste discloses primary ports having a diameter and secondary ports having a diameter, but does not specifically recite about 0.2 inches to 0.325 inches or about 0.045 inches to 0.075 inches. Achieving about 0.2 inches to 0.325 inches or about 0.045 inches to 0.075 inches is a results-effective variable because burner port diameter is in part responsible for flame size and therefore burner output. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the diameter of the primary burner ports, because the selection of port size to achieve desirable burner output constitutes the optimization of design parameters, which fails to distinguish the claim. Additionally, the court has held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element were significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). In this case, the applicant has not provided any significance to the shape of the circular primary ports. On the contrary, the applicant states “In some embodiments, the primary and secondary ports defined in a burner plate have a circular shap or an oval shape, or a shape having no sharp corners or acute angles” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the primary ports to be circular.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ojiro (US 20080131828 A1)

    PNG
    media_image5.png
    318
    576
    media_image5.png
    Greyscale

Voorhis (US 6672302 B1) “In use, a supply of combustible gas enters the burner 10 through inlet 16. The gas then enters the diffuser 18 where pressure and flow fluctuations may be damped out to provide a continuous supply of gas at a substantially uniform pressure to the gas distribution section 11. (7) The gas diffuser 18 may take any form that effectively creates a uniform flow of gas in the gas distribution system 11. In the exemplary embodiment of FIG. 5, the diffuser has the shape of a rectangular box with a top surface 30, bottom surface 32, and three side surfaces 34a, 34b, and 34c, the diffuser 18 having no side surface adjacent to the burner inlet 16. The surfaces 30, 32, 34a, 34b and 34c have a pattern of holes 36, that may be uniform and circular in shape. The diffuser 18 further includes a deflector plate 38 connected to the top surface 30 that also contains a pattern of holes 40. The holes 40 in deflector plate 38 are generally smaller than the holes 36 in the sides of the diffuser 18”

    PNG
    media_image6.png
    382
    487
    media_image6.png
    Greyscale

Abalos (US 5240411 A) 

    PNG
    media_image7.png
    202
    753
    media_image7.png
    Greyscale

Isikawa (KR 920001755 B1) “the flame of the large flame hole 31 is stabilized by the fire flame hole 33”

    PNG
    media_image8.png
    504
    532
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    286
    306
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    275
    278
    media_image10.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799